     Case 2:16-cv-08581-GW-AS Document 47 Filed 08/03/20 Page 1 of 1 Page ID #:509



 1
 2
 3
 4                                                                     JS-6
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11
      BEN ORLANDO MARTIN,                      ) Case No. CV 16-8581-GW (AS)
12                                             )
                          Plaintiff,           )
13                                             )
                   v.                          )      JUDGMENT
14                                             )
      KANG HAK LEE and K. JOHNSON,             )
15                                             )
                          Defendants.          )
16                                             )
17
            Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
      Recommendations of United States Magistrate Judge,
19
20
            IT IS ADJUDGED that the above-captioned action is dismissed              with
21
      prejudice.
22
23
            DATED:      August 3, 2020.
24
25
26
27                                                GEORGE H. WU
                                          UNITED STATES DISTRICT JUDGE
28
